Citation Nr: 1241259	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-28 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 6, 1949 to August 11, 1949.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2007 decision, the Board denied the Veteran's service connection claim for a left hip disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court vacated the August 2007 Board decision and remanded the case to the Board for further proceedings consistent with a September 2008 Joint Motion for Remand.  The Board remanded the matter in November 2008.  In a June 2009 decision, the Board denied the Veteran's service connection claim for a left hip disability.  The Veteran appealed the Board's decision to the Court.  Per a March 2011 Memorandum Decision, the June 2009 Board decision was vacated and remanded for further proceedings consistent with the decision.  This matter was remanded in February 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA St. Petersburg RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that during basic training he fell off a truck and injured his left hip which resulted in his current left hip disability.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2012).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.

In July 1979, the Reserve Components Personnel and Administration Center advised VA that the Veteran's service records had been destroyed in a fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the Veteran's VA Form 9 (substantive appeal), he asserted that he injured his left hip during basic training and was hospitalized at Fort Bliss, Texas.  

To ensure that VA has complied with the applicable duty to assist provisions, an attempt should be made to obtain the Veteran's service treatment and personnel records, to include any Medical Review Board proceedings, from the National Personnel Records Center (NPRC), the Department of the Army, or any other appropriate repository.  An attempt should also be made to obtain the Veteran's treatment records from the Fort Bliss Hospital for the period January 6, 1949 to August 11, 1949.  An attempt should also be made to obtain and/or research morning reports pertaining to the A. Btry, 68th AAA Gun Battalion, from the Joint Services Records Research Center (JSRRC) and the Department of the Army for the Veteran's period of service from January 6, 1949 to March 6, 1949, or thereafter, to determine whether there is reference to the Veteran's purported injury during basic training.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the NPRC, the Department of the Army, and any other appropriate repository, to request the Veteran's service treatment and personnel records, to include any Medical Review Board proceedings, for the Veteran's period of service from January 6, 1949 to August 11, 1949.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Fort Bliss Hospital to request the Veteran's treatment records for the period January 6, 1949 to August 11, 1949.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the JSRRC and the Department of the Army to obtain and/or research morning reports pertaining to the A. Btry, 68th AAA Gun Battalion, for the period January 6, 1949 to March 6, 1949, or thereafter, to determine whether the reports document an injury to the Veteran and/or incident involving the Veteran during his period of basic training.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for left hip disability.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


